354 S.W.3d 671 (2011)
Timothy R. BANKS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95902.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2011.
Maleaner Harvey, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
*672 Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Timothy R. Banks ("Movant") appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. This Court affirmed Movant's convictions, following a jury trial, for robbery in the first degree, in violation of Section 569.020, RSMo 2000, and armed criminal action, in violation of Section 571.015, in his direct appeal. State v. Banks, 285 S.W.3d 838 (Mo.App. E.D. 2009). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).